In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered August 23, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff allegedly slipped and fell on ice while descending the front stairs of the defendants’ home. The Supreme Court properly granted the defendants’ motion for summary judgment. There is no evidence that the defendants created the icy condition nor is there any evidence that the defendants had actual or constructive knowledge of the icy condition. Furthermore, the plaintiffs failed to show that the defendants made the area more hazardous by any snow and ice removal efforts (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Mandel v City of New York, 44 NY2d 1004; Arcuri v Vitolo, 196 AD2d 519; Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.